Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretations
The claims in this application are almost exclusively product-by-process limitations.  MPEP 2113 governs the examination of such claims. To briefly summarize, if the result of a product-by-process claim is a structure that is known in the prior art, the claim is anticipated by that prior art, even if the prior art structure is fabricated in a different manner.  Such a rejection can be overcome by showing that the manufacturing process imparts distinctive structural characteristics not present in the prior art.  See MPEP 2113 I.
Claim 17 recites a fan blade formed by a method.  The remainder of the claim recites several methods steps for the fabrication of this blade.  The only structure implied by the method is that the method must produce a structure of length sufficient to span [some] fraction of the flowpath of a turbine engine that need not be the turbine the blade is even installed in.  The fraction amount is not defined and therefore may be any percentage length of the flowpath of any turbine in existence. Any turbine blade manufactured would meet such a limitation.  All other method steps do not result in any structures or unique material properties.  As a result, claim 17 only recites the existence of a fan blade and no other structure.
Claim 18 recites a leading edge sheath assembly also defined by its method of production.  Claim 18 recites that the final sheath assembly must have both a core and a sheath directly attached to this core.  Both must have a leading edge and trailing first and second sidewalls.  Claim 18 does not, however, recite that the core must be a different material from the elongate sheath with a leading edge, a trailing edge, and [two] sidewalls.  No other structures are required.  
In the interest of brevity full analysis will not be made for every remaining claim.  Rather, each prior art rejection below will briefly list the actual structural elements that are being considered and why they constituted a required structure.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-19, 21, 24, 26, 29-31, & 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2017/0274470 to Klein.
Claim 17 recites a fan blade.  Figure 2 of Klein shows a fan blade (4) that is intended to be used in a turbine and therefore is inferred to have length that is a fraction of the flowpath of that turbine.  All other claim limitations are product-by-process limitations that do not create patentable features and need not be present in the prior art, not addressed here.  Claim 18 recites a leading edge sheath assembly that has an elongate sheath with a leading edge, a trailing edge, and [two] sidewalls.  Figure 4 of Klein shows such a sheath (10).  Regarding claim 19, since a solid core could be indistinguishable from the solid sheath region, any interior region of element (10) may be considered the core.  Likewise, regarding claim 21, any interior region of the blade may be considered the core and is solid.  Regarding claim 24, figure 2 shows the sheath region having an elongate leading edge portion and sidewall portions.  Regarding claim 26, the recited wedges are not a part of the final structure and therefore impart no patentable weight.  Regarding claim 29 figure 4 shows that the sheath (10) has pressure (11) and suction (12) surfaces [that] taper.  Likewise, figure 4 shows a nose-cone shape as recited in claim 30.
Claim 31 recites a thickened section extending partially around the trailing edge of the core.  The core and sheath, however, in the final product may be of the same material and the claims do not recite that there be any distinction between the two in the final product.  Thus, this claim limitation does not limit the final product.  This also applies to claim 36.  Regarding claim 34, figure 2 shows that the blade has the recited pressure and suction surfaces that taper with exterior surfaces as well.  Likewise, figure 2 shows a nose-cone shape as recited in claim 35.

Claim 17-21, 24, 26-27, 29-32, & 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2016/0001407 to Hansen.
Claim 17 recites a fan blade.  Figures 1-3 of Hansen shows a fan blade (15).  Claim 18 recites a leading edge sheath assembly that has an elongate sheath with a leading edge, a trailing edge, and [two] sidewalls.  Figure 3 and 13 of Klein shows such a sheath (30).  Regarding claim 19, since a solid core could be indistinguishable from the solid sheath region, any interior region of element (30) may be considered the core.  Claim 20 recites a fan blade having the leading edge sheath assembly of claim 18 attached to a blade body with adhesive.  The adhesive is a positively recited structure.  Hansen teaches both the blade body (15) and sheath (30) with adhesive used to bond them.  See Hansen [0062]. ).  Regarding claim 21, since a solid core could be indistinguishable from the regions, any interior region may be considered the core.
Regarding claim 24, figure 13 shows the sheath region having an elongate leading edge portion and sidewall portions.  Regarding claim 26, the recited wedges are not a part of the final structure and therefore impart no patentable weight.  Claim 27 recites a bonding step using adhesive.  Although the adhesive is not explicitly recited as a structure, the act of using adhesive to bond two structures does result in the presence of that adhesive in the final product.  As noted above, Hansen teaches using adhesive.  See Hansen [0062].  Regarding claim 29 figure 13 shows that the sheath (30) has pressure (32) and suction (34) surfaces [that] taper.  Likewise, figure 13 shows a nose-cone shape as recited in claim 30.
Claim 31 recites a thickened section extending partially around the trailing edge of the core.  The core and sheath, however, in the final product may be of the same material and the claims do not recite that there be any distinction between the two in the final product.  Thus, this claim 36.  Claim 32 recites that the leading edge sheath assembly also includes a blade body and adhesive.  Thus, claim 32 functionally mirrors claim 20 and is rejected for the same reasons.  Regarding claim 34, figure 3 shows that the blade has the recited pressure and suction surfaces that taper with exterior surfaces as well.  Likewise, figure 3 shows a nose-cone shape as recited in claim 35.

Claim 17-19, 21-22, 24, 26, 28-31, & 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2018/0045216 to Karlen.
Karlen teaches a blade (102) and sheath (110) assembly that also anticipates claims 17 and 18 for substantially the same reasons as discussed above.  See Karlen Fig. 3.   
Dependent claims 19, 21, 24, 26, 29-31, & 34-35 are also anticipated based on figure 3 for substantially the same reasons as discussed above regarding Klein.  Although in Karlen’s case there is an explicit core structure (116) that is part of the sheath assembly.
Claims 22 & 28 recite that the additively manufactured core (whether of the sheath assembly or the fan blade) is perforated at outer portions…and latticed in interior portions.  Because these perforations and lattice-work would persist into the final product, they constitute structures with patentable weight.  
Karlen teaches a sheath that has a core section (116) that is a lattice to reduce weight.  See Karlen [0020].  The lattice is bounded by the primary sheath structure.  When a solid structure bounds a lattice structure, the boundary layer of the lattice creates a two dimensional region that is effectively a series of holes.  Examiner defines this as being within the broadest reasonable interpretation of being perforated.  Thus, examiner defines a small edge region of the lattice as a perforated outer portion.
Claim 25 recites that locally thickening the leading edge sheath to facilitate retention of the core.  The step of thickening does not require that the part have been thinner and then been altered because this would requires a frame of reference of an initial sheath thickness during fabrication, which is a product-by-process limitation.  The claim is interpreted to require a region of the leading edge sheath to be thicker than some other portion.  Figure 3 shows that section (112d) has thinner and thicker regions of the sheath.  This meets the locally thickening feature.  By filling the entire space it meets the intended use limitation of facilitate[ing] retention of the core (as opposed to leaving gaps that would allow movement).
Claim 37 recites substantially similar structures to claim 25.  In the case of Karlen the sidewalls (112d) extend completely around the trailing edge of the core rather than merely partially, but this still anticipates the feature.  Claim 37 does not recite that the core have an exposed portion that bonds to the main airfoil body as claim 36 does, thus it is anticipated.

Claim 18, 20, and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2019/0136697 to Foster.
Regarding claim 18, figure 3 of Foster shows a core (102) with a surrounding leading edge sheath (112) having the recited extending sidewalls.  As noted, the act of electroforming has not been demonstrated to create unique material or structural properties that would differ from figure 3.  See Foster [0039]-[0044]. Claim 20 recites the existing of the blade body (80), also shown in figure 3. Figure 3 of Foster also shows adhesive (124) disposed to adhere interior surfaces of the sidewall portions…to the blade body.  The adhesive (124) extends all the way to the trailing edge of the core where is acts to also bond the core to a leading edge of the blade body.   Claim 33 recites the additively manufactured core is perforated at outer portions…and latticed in interior portions.  Because these perforations and lattice-work would persist into the final product, they constitute structures with patentable weight.  Foster teaches the core section (102) may be a lattice that is formed by additive manufacturing.  See Foster [0051].  When a solid structure bounds a lattice structure, the boundary layer of the lattice creates a two dimensional region that is effectively a series of holes.  Examiner defines this as being within the broadest reasonable interpretation of being perforated.  Thus, examiner defines a small edge region of the lattice as a perforated outer portion.  Regarding claim 34 figure 3 shows that the core…taper[s] from the trailing edge to the leading edge as recited and that the sheath (112) likewise has the recited exterior surfaces that are smooth and continuous and tapered similarly as the core. Figure 3 also shows the leading edge sheath has a nose-cone shape as recited in claim 35.   

Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 36 recites that the airfoil must have a core that is perforated along its outer portion and latticed in interior portions.  Latticed core regions in turbine blades exist.  But the prior art does not appear to teach such latticed cores then having a sheath that is electroformed onto them such that structurally the sheath and latticed core would become a plated entity (rather than adhesively bonded or the like) and further that this sheath would have a thickened section extending partially around the trailing edge of the core but still allow an exposed portion that would have adhesive that bonds to the main blade bode.

Response to Arguments
Applicant's arguments filed February 23, 2021 have been fully considered.
Applicant’s amendments have overcome the rejections under 35 USC 112.
Applicant argues in the interview summary section that the amendments to claims 25 and 36 render these claims allowable.  Examiner agrees that claim 36 is allowable.  But during the interview, applicant noted that one feature that rendered these claims allowable over Karlen is that in Karlen the core is completely surrounded and therefore the trailing edge of the core cannot be adhesively disposed to the blade body, as required by claim 20.  Yet claim 25 does not depend from claim 20 or contain this limitation, thus claim 25 can still be rejected under Karlen.  Likewise, newly added claim 37 lacks this feature as well.
Turning now to applicant’s arguments over the prior art.  Applicant argues that the rejection of claim 17 is improper because it ignores the method steps and fails to map any of these elements to the prior art.  Applicant then states that “they have not been give[n] a full and fair opportunity to respond to the rejections.”  This is incorrect.  The rejection contains an explicit claim interpretation section laying out that every element of claim 17 beyond the preamble was a product-by-process limitation and does not add any patentable novelty and need not be taught by the prior art.  Furthermore, this position was further clarified and pointed out to applicant in the February 16, 2021 telephone interview.  Applicant is free to dispute the claim interpretation.  But merely arguing that the prior art rejection is flawed for failing to map to these features does not constitute a meaningful rebuttal of the rejection as a whole.
Applicant then argues that Klein (and Karlen and Hansen) is silent as to the features of electroforming a leading edge sheath directly onto the core and mandrel since Klein has no mandrel.  This argument is irrelevant because the step of electroforming is a product-by-process electroforming) is a final product indistinguishable from a slightly thicker originally formed copper core.  The final fan blade product of claim 17 therefore has no unique structure or material properties beyond merely reciting the existence of the fan blade.  It is applicant’s responsibility to rebut the claim interpretation to identify patentable structures.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct quotations from claims, specifications, or references are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.